Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 22 are pending per preliminary amendment dated 01/14/2022.
Claims 1 – 22 have been examined; wherein examiner amends abstract, claim 1, and claim 14.
Claims 1 – 22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amend abstract as follow:
Abstract (currently amended)
Technologies for lifecycle management include multiple computing devices in communication with a lifecycle management server. On boot-up, a computing device loads a lightweight firmware boot environment. The lightweight firmware boot environment connects to the lifecycle management server and downloads one or more firmware images for controllers of the computing device. The controllers includes 


Amend claims 1 and 14 as follow:
Claim 1 (currently amended) 
A computing device comprising: 
at least one controller of a plurality of controllers, the at least one controller is coupled to a controller memory; and
 a bootloader to load a firmware environment in response to a start of a boot-up process of the computing device, 
wherein the firmware environment is to cause circuitry of the computing device to (i) download a firmware image from a management server via a network connection in response to loading of the firmware environment, and (ii) install the firmware image to the controller memory associated with the at least one controller of the plurality of controllers.

Claim 14 (currently amended) 

load a firmware environment by a bootloader of the computing device in response to a start of a boot-up process of the computing device, wherein the computing device comprises a plurality of controllers; 
download, by the firmware environment, a firmware image from a management server via a network connection in response to loading the firmware environment; and 
install, by the firmware environment, the firmware image to a controller memory coupled to at least one controller of the plurality of controllers.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Dubal et al. (US 2016/0188313 A1) discloses:
“A computing device comprising:
at least one controller, wherein the at least one controller is coupled to a controller memory; and
load a firmware environment in response to a start of a boot-up process of the computing device,
wherein the firmware environment is to cause to (i) download a firmware image from a management server via a network connection in response to loading of the firmware environment, and (ii) install the firmware image to .”
SU (Pub. No. US 2017/0131991 A1) discloses
“A computing device comprising:
at least one controller of a plurality of controllers, wherein the at least one controller is coupled to a controller memory; and
load a firmware environment in response to a start of a boot-up process of the computing device,
wherein the firmware environment is to cause circuitry of the computing device to (i) download a firmware imagein response to loading of the firmware environment, and (ii) install the firmware image to the controller memory associated with the at least one controller of the plurality of controllers.”
Dubal and SU do not disclose limitations “a computing device comprising 
a bootloader to load a firmware environment in response to a start of a boot-up process of the computing device”.
The claimed limitations are not present in the prior arts of record and would not have been obvious. In other words, the claimed limitations, in combination with other elements recited, present subject matter that is novel and nonobvious. Thus, claim 1 and it dependent claims are allowed.

Claims 8 and 14
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Catalin Bujdei et al. (NPL; Seeeduinoboot: an Advanced Bootloader for Seeeduino Stalker v2 Platforms, Allowing Remote Firmware Update): utilize new bootloader application, Seeeduinoboot, to update bootloader and firmware.
Lionel Morel et al. (NPL; Idols with Feet of Clay: On the Security of Bootloaders and Firmware Updaters for the IoT): provide dedicated frameworks and software stacks to secure Bootloader and Firmware Update (BFU.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192